Exhibit 10.2

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned, Inland Real Estate Acquisitions, Inc., an
Illinois corporation, (“Assignor”), hereby assigns to IREIT West Bend Main,
L.L.C., a Delaware limited liability company (“Assignee”), all of Assignor’s
right, title and interest as a party to that certain Purchase and Sale Agreement
dated April 4, 2014 (as amended, the “Purchase Agreement”) by and between
Assignor, as the buyer, and South Main Center, Inc., a Wisconsin corporation, as
the seller, with respect to the purchase and sale of certain real property and
improvements listed on Exhibit A attached hereto and as further described in the
Purchase Agreement (“Property”).

 

By execution hereof by Assignee, Assignee for itself and its successors and
assigns hereby accepts the assignment and assumes all of the obligations of
Assignor under the Purchase Agreement with respect to the Property; provided,
however, Assignor agrees to remain liable under the Purchase Agreement as if
Assignor is still a party to such Purchase Agreement.

 

This Assignment is effective as of the 11th day of July, 2014.

 

  ASSIGNOR:

Inland Real Estate Acquisitions, Inc.,

an Illinois corporation

              By: /s/ Sharon Anderson-Cox     Name: Sharon Anderson-Cox     Its:
SVP             ASSIGNEE:

IREIT West Bend Main, L.L.C., a Delaware

Limited liability company

              By:

Inland Real Estate Income Trust, Inc., a

Maryland corporation, its sole member

                By: /s/ Marcia Grant       Name: Marcia Grant       Its:
Assistant Secretary            

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

(see attached)

